        Case 118-cr-00601-PGG         Document 191       Filed 01/10/20   Page 1 of 1




                                       LISA SCOLARI
                                       Attorney at Law
                                 20 Vesey Street, Suite 400
                                 New York, New York 10007
                                  lscolarilaw@earthlink.net
TEL 212-227-8899                                                          FAX 212-964-2926
                                      January 10, 2020

Hon. Paul G. Gardephe
United States District Court
Southern District of New York
500 Pearl Street
New York, N.Y. 10007
via ECF
                          Re: United States v. Moses Roopwah
                                     18 Cr. 601 (PGG)

Your Honor:

       I write request a three day extension of time for filing Mr. Roopwah' s sentencing
submission. Mr. Roopwah's sentence is scheduled for January 24, 2020. According to the
Court's rules, which require submissions two weeks in advance, Mr. Roopwah's is due today.
Other work obligations prevent me from doing so and I seek leave to file the submission on
Monday, January 13, 2020.
       The government by Elizabeth Hanft, Esq., consents to this application. Therefore I
request and extension of time to file Mr. Roopwah's sentencing submission until January 13,
2020.

                                    Respectfully,
                                    Zoo bolo
                                    Lisa Scolari


SO ORDERED:


ON.    Sr
      AuLG. GARDE
